                        IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00314-GCM
 VIPER PUBLISHING, LLC,                            )
                                                   )
                 Plaintiffs,                       )
                                                   )
    v.                                             )          ORDER
                                                   )
 HOWARD BAILEY JR.,                                )
                                                   )
                 Defendants.                       )
                                                   )

         THIS MATTER CAME before this Court for a hearing on July 16, 2019. At the hearing,

the Court heard arguments regarding Plaintiff and Third-Party Defendant’s Motion for Sanctions

Pursuant to Rule 11 of the Federal Rules of Civil Procedure (Doc. No. 60), Plaintiff and Third-

Party Defendant’s Motion for Summary Judgment (Doc. No. 64), and Defendant’s Motion for

Partial Summary Judgment (Doc. No. 70). For the reasons stated in open court, the Court enters

the following Order:

               Plaintiff and Third-Party Defendant’s Motion for Sanctions Pursuant to Rule 11 of

                the Federal Rules of Civil Procedure is DENIED;

               Plaintiff and Third-Party Defendant’s Motion for Summary Judgment is DENIED;

               Defendant’s Motion for Partial Summary Judgment is DENIED;

               Discovery in this matter is reopened until September 30, 2019 for the limited

                purpose of conducting discovery related to Defendant’s Rule 1.9 defense;

               Trial in this matter is set for February 10, 2020.

         SO ORDERED.




                                                  1
Signed: July 17, 2019




              2
